Citation Nr: 1750621	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Lona L. Ferguson, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1969 to March 1971, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

In July 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In December 2015, the RO granted service connection for bilateral hearing loss.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.  



FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was presumptively exposed to herbicide agents during his active service.

2.  The Veteran's diagnosed diabetes is presumed to have been caused by his herbicide agent exposure in service.

3.  The Veteran's diagnosed non-Hodgkin's lymphoma is presumed to have been caused by his herbicide agent exposure in service.

4.  The Veteran's depressive disorder is due to his, now, service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have been met. 38  U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for non-Hodgkin's lymphoma have been met. 38  U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain diseases that are associated with exposure to certain herbicide agents, including diabetes and non-Hodgkin's lymphoma, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In addition, recent findings indicate that herbicides were also used in Thailand and Korea.  In January 2016, VA extended the presumption of herbicide exposure to any veteran that served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

The Veteran is currently diagnosed with diabetes and non-Hodgkin's lymphoma, which he asserts are due to herbicide agent exposure during his active service.  Specifically, he maintains that he was exposed to herbicides while stationed in Korea at Camp Casey near the DMZ and that he was deployed to the DMZ.

The Veteran's service records show that he was stationed in the Republic of Korea from January 1970 to March 1971.  His service treatment records (STRs) show that he treated at Camp Casey.

In October 2012, the Veteran reported that he would travel to base camps along the DMZ to perform his duties.  At the June 2014 Board hearing, the Veteran testified that his duties took him from Camp Casey, which was near the DMZ, to the DMZ fence as he was responsible for missile defense systems at the DMZ.

In June 2016, fellow veteran G.F. reported that he was assigned to the Veteran's unit as the First Sergeant.  G.F. reported that he and the Veteran had duties on the DMZ and often would stay on site at the DMZ for extended periods due to a high state of readiness.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to report having gone into the DMZ.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran is found to be highly credible, and his lay statements have been consistent with each other, his service records, and the statements from fellow veteran G.F.  As such, the Board has no reason to doubt the veracity of his statements.  The Veteran's statements that he oversaw missile defense systems around the DMZ are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).

When this is done, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicide agents during his active service.

As noted, when a veteran is diagnosed with diabetes and non-Hodgkin's lymphoma and is presumed to have been exposed to herbicide agents during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for diabetes and non-Hodgkin's lymphoma have been met, and the Veteran's claims are granted.

Regarding the service connection claim for an acquired psychiatric disorder, the Veteran's treatment records show that he was diagnosed with PTSD, anxiety disorder, and depressive disorder.

In December 2015, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that it was at least as likely as not that the Veteran's depressive disorder was due to his non-Hodgkin's lymphoma, which is now service connected.  As such, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed, have been met, and the Veteran's claim is granted.  


ORDER

Service connection for diabetes is granted.

Service connection for non-Hodgkin's lymphoma is granted.

Service connection for an acquired psychiatric disorder, including depressive disorder, is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


